Citation Nr: 1447341	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a thyroid disorder.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967 and from August 1974 to March 1975. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2012, the appeal was remanded by the Board for further development.

While the Veterans Benefits Management System (VBMS) shows that the appellant is currently represented by the American Legion, a review of the claims file indicates that in December 2012 she obtained representation from a private attorney which was revoked in July 2014.  In July 2014, VA mailed the appellant a letter to clarify her current representative; however, she failed to respond.  The Board therefore finds that she is currently unrepresented.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals VA treatment records from June 2008 to March 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  VBMS contains two documents already associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim again; however, this is necessary to ensure that she receives all consideration due to her under the law.

The appellant claims entitlement to service connection for diabetes mellitus and a thyroid condition allegedly incurred during service or within one year of discharge.  She alleges that she received VA treatment as early as 1968 at the Philadelphia VA Medical Center for symptoms associated with the disabilities on appeal.  Thus far, the AOJ has been unsuccessful in obtaining VA treatment records dated prior to 1998.

A June 2012 Board remand directed the AOJ to obtain records from VA treatment facilities in Philadelphia, Pennsylvania for the period between 1968 to 1998, and to specifically search for archived and retired VA records related to both the appellant's married and maiden names.  In June 2012, the AMC requested such records but identified the claimant by her married name only.  A negative response was received in July 2012.  In light of the fact that a July 2012 VA examiner opined that the disorders were unrelated to service in large part based on the lack of treatment records showing diabetes or a thyroid disorder, another attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following action:

1. The AOJ will specifically seek records related to the appellant generated at VA treatment facilities in Philadelphia, Pennsylvania for the period between 1968 to 1998. The AOJ will ask that archived and retired VA records be searched for any related to both the appellant's married and maiden names.

All attempts to procure records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. If and only if additional relevant records are found, forward the entire claims file to the examiner who prepared the July 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale must be provided for that conclusion.  If additional examination is indicated, it must be scheduled in accordance with applicable procedures.

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the appellant's type II diabetes mellitus had its onset during or within one year of separation from either period of active service, or is otherwise related to either period of active service. 

The examiner must further opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the appellant's thyroid disorder had its onset during or within one year of discharge from either period of active service, or is otherwise related to active service.  If the appellant's diabetes is found to be related to service, the examiner must address whether it is at least as likely as not that any diagnosed thyroid disorder is caused by or permanently aggravated by diabetes.  

3. After the development requested has been completed, the AOJ must review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and any representative must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

